NOT FOR PUBLICATION WITHOUT THE
                                 APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the internet, this
               opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-2409-18T2

MTGLQ INVESTORS LP,

         Plaintiff-Respondent,

v.

EILEEN BRYLINSKI, MR.
BRYLINSKI, unknown spouse
of EILEEN BRYLINSKI, and
FRANK J. BRYLINSKI,

     Defendants-Appellants.
___________________________

                   Submitted December 16, 2019 – Decided July 14, 2020

                   Before Judges Ostrer and Vernoia.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Middlesex County, Docket No. F-
                   007226-17.

                   Eileen Brylinski and Frank Brylinski, appellants pro se.

                   Stern & Eisenberg PC, attorneys for respondent
                   (Salvatore Carollo, on the brief).

PER CURIAM
      Under the Fair Foreclosure Act (FFA), a mortgagee must serve a notice of

intention to foreclose (NOI) before filing a foreclosure action. N.J.S.A. 2A:50-

56. In this foreclosure appeal, plaintiff claims its predecessor sent the required

NOI. The sole issue before us is an evidentiary one: did the successor mortgagee

prove that its predecessor sent the required notice?       Plaintiff invokes the

business record exception to the hearsay rule, N.J.R.E. 803(c)(6), to utilize a

document inherited from the predecessor's files. We conclude that its reliance

is misplaced, as plaintiff failed to lay a sufficient foundation to establish the

document's admissibility under the rule.       Therefore, we vacate summary

judgment on plaintiff's foreclosure complaint and remand.

                                        I.

      In 2007, defendant Eileen Brylinski executed a 30-year, non-purchase

money mortgage with Jersey Mortgage Company, along with a mortgage note

of $417,000.1 About two years later, Mortgage Electronic Registration Systems,

Inc. (MERS), acting as nominee for Jersey Mortgage Company, assigned the

mortgage to BAC Home Loans Servicing, LP. Another two years or so passed,




1
  For convenience, we refer to Ms. Brylinski and her co-defendant-husband by
their first names, and mean no disrespect in doing so.
                                                                          A-2409-18T2
                                        2
and MERS assigned the mortgage to Bank of America, N.A. Both assignments

were properly recorded.

      On June 8, 2012, Bank of America evidently prepared an NOI addressed

to Eileen. The notice includes the date, below which it states, "Sent via First

Class and Certified Mail." Below that, it states again, "Certified Mail," with a

tracking number, and finally, "Return Receipt Requested."          (Emphasis in

original). Whether that statement was true, that is, whether BOA actually sent

the notice and did so by certified mail, return receipt requested, is the crux of

this appeal. There are no contemporaneous U.S. Postal Service records or other

documentary proof of mailing.

      Thereafter, the mortgage was assigned and properly recorded twice more.

Ultimately, in September 2016, the mortgage was assigned to plaintiff MTGLQ

Investors, L.P.

      On March 22, 2017, plaintiff filed its foreclosure action against

defendants. In their answer, defendants asserted, as an affirmative defense, that

plaintiff did not comply with the FFA.

      Eventually, plaintiff moved for summary judgment, and to strike

defendants' answer. Plaintiff attached to the motion for summary judgment a

certification from Teresa Hubner, a "Litigation Foreclosure Specialist" at New


                                                                         A-2409-18T2
                                         3
Penn Financial LLC d/b/a Shellpoint Mortgage Servicing, plaintiff’s loan

servicer.   She asserted that the "certification [is] based on [her] personal

knowledge of the facts contained herein. [Her] personal knowledge [was] based

on [her] review of the business records described below."

       Additionally, she certified,

             2. In the regular performance of my job functions at
             New Penn Financial, LLC d/b/a Shellpoint Mortgage
             Servicing, I am familiar with the business records
             maintained by Shellpoint for the purpose of servicing
             mortgage loans, collecting payments and pursuing
             delinquencies (the "business records"). These business
             records include electronic data compilations and
             imaged documents pertaining to the loans serviced by
             Shellpoint. These imaged documents include, but are
             not limited to, the true copies of the loan documents
             referenced herein.

             3. Based on my training and my general knowledge of
             the processes by which they are created and maintained,
             the business records were made at or near the time by,
             or from information provided by, persons with
             knowledge of the activity and transactions reflected in
             such records, and are kept in the ordinary course of the
             business activity regularly conducted by Shellpoint. It
             is the regular practice of [p]laintiff’s mortgage loan
             servicers to make and update these business records.

Lastly, she stated, "On June 8, 2012, a Notice of Intent to Foreclose was sent in

accordance with The Fair Foreclosure Act." She attached the Bank of America

NOI.


                                                                         A-2409-18T2
                                        4
      Defendants asserted that Hubner's certification was "fraudulent," noting

that the NOI pre-dated Shellpoint's involvement. In other words, they contested

Hubner's knowledge that the NOI was sent.         They raised other arguments

opposing summary judgment, which are not at issue on appeal.

      On January 2, 2018, the trial court found that the NOI was sent in

compliance with the FFA. The court held:

            (i) Plaintiff's predecessor in interest notified defendant
            of acceleration of payments on June 8, 2012. (ii) The
            NOI complied with the FFA, it's [sic] age is irrelevant
            as long as it complied with the Act and is not
            fraudulent.      (iii) Plaintiff demonstrates its valid
            assignment of the mortgage, which in itself provides
            standing. Plaintiff also certifies possession of the note,
            which defendant does not deny signing. (iv) The
            certification of an individual as to review of documents
            must necessarily predate the filing of the complaint
            with which they are to be submitted. (v) Nothing is
            fraudulent about Ms. Hubner's certification . . . .

As plaintiff established all other elements of its claim, the court granted it

summary judgment, ordered stricken defendants' answer, entered judgment, and

remanded the matter to the Office of Foreclosure. The court subsequently

denied another motion by defendants, challenging the amount due.

      On December 24, 2018, the trial court issued final judgment in the sum of

$761,950.19, plus $7,500 in counsel fees, and costs. On the same day, the trial

court issued a writ of execution, commanding the Middlesex County Sheriff to

                                                                         A-2409-18T2
                                        5
sell the property. Plaintiff asserted it bought the property for $100 at the sheriff's

sale on March 27, 2019.

      On appeal, defendants renew their argument that plaintiff failed to present

competent proof that its predecessor sent the NOI to them in compliance with

the FFA. They note the absence of a return receipt, or United States Postal

Service tracking documentation.

                                         II.

      A trial court will grant summary judgment when there exists no "genuine

issue as to any material fact challenged and . . . the moving party is entitled to a

judgment or order as a matter of law." R. 4:46-2(c). We review the trial court's

order de novo, applying the same standard as the trial court. Henry v. N.J. Dep't

of Human Services, 204 N.J. 320, 330 (2010). However, we review evidentiary

rulings preliminary to summary judgment determinations for an abuse of

discretion. Estate of Hanges v. Metro. Prop. & Cas. Ins. Co., 202 N.J. 369, 384–

85 (2010). But, "'[w]hen the trial court fails to apply the proper test in analyzing

the admissibility of proffered evidence,' our review is de novo." Konop v.

Rosen, 425 N.J. Super. 391, 401 (App. Div. 2012) (alteration in original)

(quoting Pressler & Verniero, Current N.J. Court Rules, comment 4.6 on R.

2:10-2 (2012)).


                                                                              A-2409-18T2
                                          6
      The sole issue on appeal is whether plaintiff presented competent proof

on its summary judgment motion that it sent the NOI as the FFA requires. Our

Supreme Court has recognized that "[t]he notice of intention [to foreclose] is a

central component of the FFA, serving the important legislative objective of

providing timely and clear notice to homeowners that immediate action is

necessary to forestall foreclosure." US Bank Nat. Ass'n v. Guillaume, 209 N.J.
449, 470 (2012). The FFA requires that a "[n]otice of intention to [foreclose]

. . . shall be in writing . . . sent to the debtor by registered or certified mail, return

receipt requested, at the debtor's last known address, and, if different, to the

address of the property which is the subject of the residential mortgage."

N.J.S.A. 2A:50-56(b). Mailing or in person delivery effectuates the notice.
Ibid. The remedy for non-compliance with the notice requirement is left to the

trial court. Guillaume, 209 N.J. at 476.

      MTGLQ did not send its own NOI after purchasing defendants' mortgage.

It relies on the one its predecessor, Bank of America, prepared almost five years

before MTGLQ filed its complaint. 2 Plaintiff offers no certification of mailing

by a Bank of America employee; a tracking document from the U.S. Postal


2
  Effective August 1, 2019, a mortgagee cannot rely on an NOI that was sent
more than 180 days before the complaint is filed. See N.J.S.A. 2A:50-56(g); L.
2019, c. 69 § 1, eff. Aug. 1, 2019.
                                                                                 A-2409-18T2
                                            7
Service, coinciding with the certified mail number; or a return receipt, signed

by either defendant. To prove the NOI was sent, plaintiff necessarily relies on

the statement on the copy of the notice itself, "Sent Via First Class and Certified

Mail . . . Return Receipt Requested." To offer that out-of-court statement for

the truth of the matter asserted, plaintiff relies on the business record exception

to the hearsay rule. N.J.R.E. 803(c)(6). As the proponent of hearsay, plaintiff

bears the burden to establish its admissibility. State v. Stubbs, 433 N.J. Super.
273, 285-86 (App. Div. 2013).

      A statement in "records of regularly conducted activity" may be offered

into evidence for the truth of the matter asserted if the statement is

            contained in a writing or other record of acts, events,
            conditions . . . made at or near the time of observation
            by a person with actual knowledge or from information
            supplied by such a person, if the writing or other record
            was made in the regular course of business and it was
            the regular practice of that business to make it, unless
            the sources of information or the method, purpose or
            circumstances of preparation indicate that it is not
            trustworthy.

            [N.J.R.E. 803(c)(6).]

See State v. Sweet, 195 N.J. 357, 370 (2008) (identifying the three prerequisites

for a statement's admission: "made in the regular course of business . . . prepared

within a short time of the act, condition or event being described" and "the


                                                                           A-2409-18T2
                                         8
source of the information and the method and circumstances of the preparation

of the writing must justify allowing it into evidence") (quoting State v.

Matulewicz, 101 N.J. 27, 29 (1985)).

      The business record exception is intended "to 'broaden the area of

admissibility of relevant evidence where there is necessity and sufficient

guarantee of trustworthiness.'" Rosen, 425 N.J. Super. at 403 (quoting Liptak

v. Rite Aid, Inc., 289 N.J. Super. 199, 219 (App. Div. 1996)). The exception

"was founded upon the theory 'that records which are properly shown to have

been kept as required normally possess a circumstantial probability of

trustworthiness, and therefore ought to be received in evidence.'" Matulewicz,
101 N.J. at 29-30 (quoting Mahoney v. Minsky, 39 N.J. 208, 218 (1963)).

      Plaintiff was not required to present a certification from a Bank of

America employee to establish the prerequisites of the business record exception

(although that certainly would have sufficed).          We have followed the

interpretation of the federal business record exception, that "documents may

properly be admitted 'as business records even though they are the records of a

business entity other than one of the parties, and even though the foundation for

their receipt is laid by a witness who is not an employee of the entity that . . .

prepared them.'" Hahnemann Univ. Hosp. v. Dudnick, 292 N.J. Super. 11, 17


                                                                          A-2409-18T2
                                        9
(App. Div. 1996) (quoting Saks Int'l, Inc. v. M/V "Export Champion", 817 F.2d
1011, 1013 (2d Cir. 1987)). Therefore, "the foundation witness generally is not

required to have personal knowledge of the facts contained in the record." Id.

at 17-18; see also New Century Fin. Servs., Inc. v. Oughla, 437 N.J. Super. 299,

326 (App. Div. 2014) (stating "[t]here is no requirement that the foundation

witness possess any personal knowledge of the act or event recorded"). "The

principal precondition to admission of documents as business records . . . is that

the records have sufficient indicia of trustworthiness to be considered reliable."

Saks Int'l, 817 F.2d at 1013.

      Nonetheless, a party who seeks to introduce as a business record a

document created by a third-party must "satisfactorily attest to the circumstances

under which it acquired the documents on which it relies. . . ." Id. at 323. The

foundation witness must also disclose the source of his or her knowledge of the

facts stated. Wells Fargo Bank, N.A. v. Ford, 418 N.J. Super. 592, 599-600

(App. Div. 2011). In Oughla, we rejected the defendant's argument that the

plaintiff, as transferee of credit card debt, was required to present separate

affidavits from its predecessors authenticating each assignment. 437 N.J. Super.

at 322-23. It sufficed that a managing director of the plaintiff certified tha t he

was familiar with his company's records and how they were maintained; he


                                                                           A-2409-18T2
                                       10
participated in the acquisition of the account; and, he attached the bill of sale

and assignment, which referenced the purchased account, and documentation of

a prior assignment. Ibid.

      We also rejected the defendant's challenge to the admissibility of his

account statements, which were based on the records of the plaintiffs'

predecessors. Id. at 328. The plaintiffs satisfied the business record exception

by presenting certifications of employees "having personal knowledge of the

books and records of [the] plaintiffs and the transactions whereby [the] plaintiffs

acquired the charged-off debts on which they sued." Id. at 327. They also

"certified that they acquired the account statements attached to their

certifications as part of the purchase of the charged-off debts" and the "account

statements were true copies and reflected amounts due their predecessors as of

the final billing cycle." Ibid.

      In Garden State Bank v. Graef, 341 N.J. Super. 241 (App. Div. 2001),

involving an action on a commercial loan, the defendant challenged evidence of

the amount due. We affirmed the trial court's reliance on a certification of the

plaintiff-successor-bank's employee, who stated that the predecessor bank ran

an accounting of the balance due before the note was transferred, and the balance

due was then transferred to the successor's accounting system. We held the


                                                                           A-2409-18T2
                                       11
employee was "competent to lay a foundation for the records" of payments, a nd

"his position render[ed] him 'sufficiently familiar with the record system used'

and enable[d] him to 'establish that it was the regular practice of [the successor

bank] to make the record.'" Id. at 245 (quoting Hahnemann, 292 N.J. Super. at

18).

       The courts of other jurisdictions have grappled with how one establishes

a foundation for admitting a third-party's business records. The federal courts

generally require proof that the successor has integrated the third-party's

document into its own records, and relies on its accuracy. The Eighth Circuit

held in Brawner v. Allstate Indem. Co., 591 F.3d 984, 987 (8th Cir. 2010), that

"a record created by a third party and integrated into another entity's records is

admissible as the record of the custodian entity, so long as the custodian entity

relied upon the accuracy of the record and the other requirements of Rule 803(6)

are satisfied") (citing cases). See also U.S. Bank Tr., N.A. as Tr. for LSF9

Master Participation Tr. v. Jones, 925 F.3d 534, 537 (1st Cir. 2019) (noting that

a third-party's documents have been admitted as business records, "without

third-party testimony where the entries were 'intimately integrated' into the

business records . . . or where the party that produced the business records 'relied

on the [third-party] document and documents such as those[] in his business'"


                                                                            A-2409-18T2
                                        12
(alterations in original and internal citations omitted)). The Second Circuit held

that the proponent must show that it is its "regular practice to get information"

from the third party. Saks Int'l, 817 F.2d at 1013.

      As one court put it, "a record of which a firm takes custody is thereby

'made' by the firm within the meaning of the rule (and thus is admissible if all

the other requirements are satisfied)." United States v. Adefehinti, 510 F.3d
319, 326 (D.C. Cir. 2007). On the other hand, federal courts have rejected

documents as business records where "the later business did not 'use[] a

procedure for verifying' such information, lacked a 'self-interest in assuring the

accuracy of the outside information,'" or where the successor "sought admission

of third-party statements made 'by a stranger to it' . . . ." Jones, 925 F.3d at 537-

38 (alterations in original and internal citations omitted).

      Some state courts apply the same factors. Noting that loan records were

often transferred with the purchase of debt, the Connecticut Supreme Court

recently stated that "the proponent does not have to lay a foundation concerning

the preparation of the data it acquired but must simply show that these data

became part of its own business record as part of a transaction in which the

provider had a business duty to transmit accurate information."             Jenzack

Partners, LLC v. Stoneridge Assocs., LLC, 222 A.3d 950, 960 (Conn. 2020); see


                                                                             A-2409-18T2
                                        13
also Ocwen Loan Servicing, LLC v. Malish, 109 N.E.3d 659, 666 (Ohio Ct. App.

2018) (business record of predecessor loan originator admissible where affidavit

at summary judgment stage stated plaintiff "fully incorporated the business

records of the prior servicer into its records," "relie[d] upon these records in the

ordinary course of business," and plaintiff had used predecessor's servicing

platform after acquiring the loan); cf. Bayview Loan Servicing LLC v. Wicker,

206 A.3d 474, 486 (Pa. 2019) (declining to adopt a per se rule of admission or

exclusion of third-party business records, instead opting to defer to trial court's

ability to determine "if the witness 'can provide sufficient information relating

to the preparation and maintenance of the records to justify a p resumption of

trustworthiness.'" (citation omitted)).

      We conclude, based on this authority, that an assignee of a debt may lay

a foundation for introducing the inherited records of an assignor under N.J.R.E.

803(c)(6), without presenting a witness personally familiar with the assignor's

method of creating and maintaining records. The proponent may be excused for

lacking personal knowledge of how the third party created or maintained certain

records, if the proponent establishes how it assumed control of the records, in

other words, the circumstances of the records' acquisition; that the proponent

integrated those third-party records into its own records; and the proponent


                                                                            A-2409-18T2
                                          14
relied on their accuracy in the regular course of its business. The foundation

witness must disclose the basis for his or her knowledge of those facts.

Ultimately,   any   foundation   must    satisfy   the   Rule's   requirement    of

trustworthiness.    See N.J.R.E. 803(c)(6) (stating that a court may deny

admissibility of a business record if "the source of information or the method,

purpose or circumstances of preparation indicate that it is not trustworthy").

      Applying these principles, we are constrained to hold that Hubner's

certification fell short of laying a foundation for admitting the Bank of Am erica

NOI as a business record under N.J.R.E. 803(c)(6). Although she documented

the multiple assignments of the mortgage, Hubner did not address how the

document came into Shellpoint's hands, or how records became integrated into

Shellpoint's business records.

      Hubner certified that the NOI, and other documents she referenced in her

certification were included among "business records maintained by Shellpoint

for the purpose of servicing mortgage loans, collecting payments and pursuing

delinquencies." However, she did not expressly state that the Bank of America

NOI was integrated into Shellpoint's own records. We may certainly infer that

it was, but summary judgment practice requires that we draw all inferences in




                                                                          A-2409-18T2
                                        15
the opponent's favor, not the movant's. See Brill v. Guardian Life Ins. Co. of

Am., 142 N.J. 520, 540 (1995).

      Furthermore, Hubner does not expressly state that Shellpoint relied on the

accuracy of the predecessor's records. Instead, she claimed that Shellpoint's

"business records" – including the NOI – "were made at or near the time by, or

from information provided by, persons with knowledge of the activity and

transactions reflected in such records." She apparently refers to when Bank of

America made the NOI, not when Shellpoint may have "made" it is as its own,

in the sense discussed by the court in Adefehinti. She relies only on her "training

and . . . general knowledge of the processes by which they [were] created ," but

she does not explain how her training or "general knowledge" informed her of

Bank of America's method of preparing NOIs over four years before plaintiff

acquired the mortgage.

      In sum, without evidence about Shellpoint's acquisition of Bank of

America's records; that Shellpoint integrated Bank of America's records into its

own system upon purchasing the mortgage, and that Shellpoint relied on the

accuracy of Bank of America's records, or a separate certification from someone

familiar with Bank of America's business record keeping processes

independently establishing a foundation for admission of the record under


                                                                           A-2409-18T2
                                       16
N.J.R.E. 806(c)(6), plaintiff failed to lay a foundation for admitting the Bank of

America NOI.

      We recognize that this is not a case of an NOI that failed to satisfy the

requirements of the FFA, which would require the trial court to determine

whether to dismiss plaintiff's complaint without prejudice, or enter some other

remedy. See Guillaume, 209 N.J. at 476. Defendants do not argue before us

that the NOI, if Bank of America actually sent it, did not comply. The issue is

whether it was sent at all. If it was sent, then plaintiff deserved judgment in its

favor. Therefore, we remand for the trial court to determine anew whether the

NOI was sent. If Hubner or someone else can lay an adequate foundation for

admissibility of the NOI, then the judgment need not be disturbed. See Stubbs,
433 N.J. Super. at 289 (remanding for a determination whether an adopti ve

admission was properly admitted as hearsay, and directing that if it was not, then

a new trial should be ordered, but if it was, then reversal would be unwarranted).

      Vacated and remanded. We do not retain jurisdiction.




                                                                           A-2409-18T2
                                       17